            Case 3:19-cv-00435-MPS Document 29 Filed 06/04/20 Page 1 of 9



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT


FRANK LINARTE,                        :
          Plaintiff,                  :
                                      :
      v.                              :     CASE NO. 3:19-cv-435 (MPS)
                                      :
RICHARD FUREY,                        :
            Defendant.                :
______________________________________________________________________________


         RULING ON DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

       The plaintiff, Frank Linarte, commenced this Section 1983 action pro se asserting a claim

against defendant Health Administrator Richard Furey for deliberate indifference to medical

needs in violation of the Eighth Amendment. The defendant has filed a motion for summary

judgment, making three arguments: the plaintiff failed to properly exhaust his administrative

remedies before filing this lawsuit; the plaintiff has failed to demonstrate the defendant’s

personal involvement in the delay in receiving the medical device that is the subject of his claim;

and the defendant is protected by qualified immunity. Because I agree with the second

argument, I grant the motion for summary judgment and do not address the other two.

I.     Standard of Review

       A motion for summary judgment may be granted only where there is no genuine dispute

as to any material fact and the moving party is entitled to judgment as a matter of law. Rule

56(a), Fed. R. Civ. P.; see also Nick’s Garage, Inc. v. Progressive Cas. Ins. Co., 875 F.3d 107,

113-14 (2d Cir. 2017). “A genuine issue of material fact exists if ‘the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.’” Nick’s Garage, 875 F.3d at

113-14 (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). Which facts are
             Case 3:19-cv-00435-MPS Document 29 Filed 06/04/20 Page 2 of 9



material is determined by the substantive law. Anderson, 477 U.S. at 248.

        The moving party bears the initial burden of informing the court of the basis for its

motion and identifying the admissible evidence it believes demonstrates the absence of a genuine

issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). Once the moving

party meets this burden, the nonmoving party must set forth specific facts showing that there is a

genuine issue for trial. Wright v. Goord, 554 F.3d 255, 266 (2d Cir. 2009). He cannot “‘rely on

conclusory allegations or unsubstantiated speculation’ but ‘must come forward with specific

evidence demonstrating the existence of a genuine dispute of material fact.’” Robinson v.

Concentra Health Servs., 781 F.3d 42, 34 (2d Cir. 2015) (citation omitted). To defeat a motion

for summary judgment, the nonmoving party must present such evidence as would allow a jury

to find in his favor. Graham v. Long Island R.R., 230 F.3d 34, 38 (2d Cir. 2000).

        Although the court is required to read a self-represented “party’s papers liberally and

interpret them to raise the strongest arguments that they suggest,” Willey v. Kirkpatrick, 801 F.3d

51, 62 (2d Cir. 2015), “unsupported allegations do not create a material issue of fact” and do not

overcome a properly supported motion for summary judgment. Weinstock v. Columbia Univ.,

224 F.3d 33, 41 (2d Cir. 2000).

II.     Facts 1


        1
          The facts are taken from the defendant’s Local Rule 56(a) Statements and exhibits attached to
the summary judgment papers and the complaint. The Court also considers the allegations in the verified
complaint as an affidavit in opposition to the defendant’s motion for summary judgment. See Curtis v.
Cenlar FSB, 654 F. App’x 17, 20 (2d Cir. 2016) (“Though we may treat [plaintiff’s] verified complaint
‘as an affidavit for summary judgment purposes,’ the allegations contained therein can suffice to defeat
summary judgment only insofar as they were made on personal knowledge.”) (quoting Colon v. Coughlin,
58 F.3d 865, 872 (2d Cir. 1995)).
         Local Rule 56(a)2 requires the party opposing summary judgment to submit a Local Rule 56(a)2
Statement which contains separately numbered paragraphs corresponding to the Local Rule 56(a)1
Statement and indicating whether the opposing party admits or denies the facts set forth by the moving
                                                   2
             Case 3:19-cv-00435-MPS Document 29 Filed 06/04/20 Page 3 of 9



        The plaintiff suffers from sleep apnea. Def.’s Local Rule 56(a)1 Statement, ECF No. 23-

3, ¶ 3. Following a sleep study, conducted on August 29, 2018, the plaintiff received a

recommendation to use a C PAP machine. Id. & ECF No. 1 at 18. There is no evidence in the

record, however, that any physician actually ordered a C PAP machine for him at that time.

        Defendant Furey is the Regional Chief Operating Officer for Northern Correctional

Institution, Osborn Correctional Institution, Carl Robinson Correctional Institution, and Willard

Cybulski Correctional Institution. ECF No. 23-3 ¶ 4. He is an administrator, not a medical

provider. Id. ¶¶ 5, 15. Defendant Furey facilitates medical care between medical staff and

inmates; he does not make medical decisions or provide clinical services. Id. ¶¶ 6-7 Defendant

Furey is responsible for ensuring that inmates and medical staff comply with policies. Id. ¶ 8.

He responds to inmate requests and grievances in accordance with Department of Correction

Administrative Directive 8.9. Id. ¶¶ 9-10.

        During the time relevant to this action, defendant Furey was the Health Services

Administrator at Osborn Correctional Institution. Id. ¶ 11. He oversaw operations in the medical

department and responded to some, but not all, inmate requests and grievances. Id. ¶ 12. Other

staff members also responded to inmate requests. Id. ¶ 13. Inmates could file a grievance, or



party. Each admission or denial must include a citation to an affidavit or other admissible evidence. In
addition, the opposing party must submit a list of disputed factual issues. D. Conn. L. Civ. R. 56(a)2 and
56(a)3.
         Although the defendant informed the plaintiff of this requirement, see Notice to Self-Represented
Litigant Concerning Motion for Summary Judgment as Required by Local Rule of Civil Procedure 56(b),
ECF No. 23-2, the plaintiff did not file a Local Rule 56(a)2 Statement. Although he expresses his
disagreement with many paragraphs of the Local Rule 56(a)1 Statement, he fails to provide the required
citation to admissible evidence for most of his statements. Thus, the defendant’s facts to which a proper
response was not filed are deemed admitted. See D. Conn. L. Civ. R. 56(a)1 (“All material facts set forth
in said statement and supported by the evidence will be deemed admitted unless controverted by the
statement required to be filed and served by the opposing party in accordance with Rule 56(a)2.”).

                                                    3
            Case 3:19-cv-00435-MPS Document 29 Filed 06/04/20 Page 4 of 9



Health Services Review, to review a practice, procedure, administrative provision, or policy, or

to review a claim of improper conduct. Id. ¶ 14. If the inmate was not satisfied with the

response, he could file an appeal. Id.

       Dr. Salmon ordered the plaintiff’s CPAP machine on February 25, 2019. Id. ¶ 16. The

plaintiff received the machine on April 18, 2019. Id. ¶ 17. Defendant Furey did not order the

machine and had no control over the manufacturer selected to receive the order. Id. ¶¶ 18-19.

He had no control over the length of time for delivery. Id. ¶ 19. Nor was defendant Furey

involved in resolving the January 23, 2019 Health Services Review. Id. ¶ 20.

III.   Discussion

       The defendant moves for summary judgment on three grounds, failure to properly

exhaust administrative remedies, lack of involvement in ordering or delivery of the CPAP

machine, and qualified immunity. Because I agree with the defendant as to the second ground, I

do not address the others.

       A plaintiff must show that a defendant was personally involved in the constitutional

wrong he alleges in order to prevail on a claim for money damages under Section 1983, the

statute that creates the cause of action under which the plaintiff brings his Eighth Amendment

claim in this case. Grullon v. City of New Haven, 720 F.3d 133, 138 (2d Cir. 2013). In Colon v.

Coughlin, the court identified five ways that by which the personal involvement of a supervisory

defendant may be shown:

        (1) the defendant participated directly in the alleged constitutional violation,
       (2) the defendant, after being informed of the violation through a report or appeal,
       failed to remedy the wrong, (3) the defendant created a policy or custom under
       which unconstitutional practices occurred, or allowed the continuance of such a
       policy or custom, (4) the defendant was grossly negligent in supervising
       subordinates who committed the wrongful acts, or (5) the defendant exhibited

                                                4
            Case 3:19-cv-00435-MPS Document 29 Filed 06/04/20 Page 5 of 9



       deliberate indifference to the rights of inmates by failing to act on information
       indicating that unconstitutional acts were occurring.


58 F.3d 865, 863 (2d Cir. 1995). 2 Each of these types of personal involvement implies that the

defendant was in a position to act to prevent the constitutional wrong, i.e., that he or she had the

authority or power to do so. See, e.g., Eldridge v. Williams, 2013 WL 4005499 * 5 (S.D.N.Y.

July 30, 2013)(“[E]ven if a complaint or letter is directly addressed to the defendant and the

defendant becomes subjectively aware of the alleged problem, if the defendant lacks the

authority to remedy or take action with respect to any constitutional violation,

personal involvement cannot be found. (internal quotation marks omitted)).

       The substantive requirements of the plaintiff’s claim are as follows. Prison officials’

deliberate indifference to serious medical needs constitutes cruel and unusual punishment in

violation of the Eighth Amendment. See Estelle v. Gamble, 429 U.S. 97, 104 (1976); Chance v.

Armstrong, 143 F.3d 698, 702 (2d Cir. 1998). To state a claim for deliberate indifference to a

serious medical need, the plaintiff must show that the prison official knew that he faced a

substantial risk of serious harm and disregarded that risk by failing to take reasonable measures

to abate it. Harrison v. Barkley, 219 F.3d 132, 137-38 (2d Cir. 1998) (citing Farmer v. Brennan,

511 U.S. 825, 837 (1994)).

       There are objective and subjective components to the deliberate indifference test. Under

the objective prong, the plaintiff’s medical need must be “a serious one.” Brock v. Wright, 315




       2
         The Second Circuit has not yet decided whether the Supreme Court’s decision in
Ashcroft v. Iqbal, 556 U.S. 662 (2009) has heightened the requirements for showing a
supervisor’s personal involvement with respect to certain constitutional violations. See Grullon,
720 F.3d at 139.
                                               5
            Case 3:19-cv-00435-MPS Document 29 Filed 06/04/20 Page 6 of 9



F.3d 158, 162 (2d Cir. 2003). The defendant does not dispute that the plaintiff’s underlying

medical condition was serious. The plaintiff’s claim, however, is not that his medical need was

not treated but that there was a delay in providing treatment. For claims of delay in treatment,

the court considers “the particular risk of harm faced by [the plaintiff] due to the challenged

deprivation of care, rather than the severity of [his] underlying medical condition.” Smith v.

Carpenter, 316 F.3d 178, 186 (2d Cir. 2003).

       The defendant argues that the plaintiff has submitted no evidence to support his self-

serving statement that the delay in obtaining a CPAP machine exacerbated his medical condition

or created a serious risk to his health. In Santana v. Watson, No. 13 Civ. 1549(SAS), 2014 WL

1803308 (S.D.N.Y. May 6, 2014), the court found that the prisoner failed to satisfy the objective

prong of the deliberate indifference test where prison medical records showed that he did not

mention any adverse effects from the lack of a CPAP machine during two medical visits. Id. at

*5; see also Nesmith v. Southern Health Partners, Civil Action No. 11-425)TFM/LPL), 2012

WL 426606, at *4 (W.D. Pa. Jan. 10, 2012) (recommending dismissal with prejudice Eighth

Amendment claim for delay in receiving CPAP machine where prisoner alleged only not

sleeping well and occasional headaches and chest pains), report and recommendation adopted,

2012 WL 425986 (W.D. Pa. Feb. 9, 2012).

       In his verified Amended Complaint, the plaintiff alleges that his condition worsened; he

suffered weight loss, lack of sleep, nightmares, and stress. ECF No. 16 ¶ 6. I will assume,

without deciding, that this somewhat-cursory sworn statement is sufficient to satisfy the

objective prong of the deliberate indifference test.




                                                  6
            Case 3:19-cv-00435-MPS Document 29 Filed 06/04/20 Page 7 of 9



       Subjectively, the defendant’s conduct must constitute recklessness; he must act or fail to

act while “actually aware of a substantial risk that serious inmate harm will result.” Sahauddin v.

Goord, 467 F.3d 263, 280 (2d Cir. 2006). For example, the plaintiff can satisfy this prong of the

test by showing that the defendant “intentionally interfered with” prescribed treatment. Estelle,

429 U.S. at 104-05; see also Brantley v. Fischer, No. 9:12-CV-1051(NAM/RFT), 2013 WL

5466790, at *8 (N.D.N.Y. Sept. 30, 2013) (non-medical staff can be deliberately indifferent to an

inmate’s serious medical needs by intentionally denying or delaying access to medical care)

(citations omitted). However, the Eighth Amendment is not a substitute for state tort law and

cannot be used to bring medical malpractice claims. Smith v. Carpenter, 316 F.3d 178, 184 (2d

Cir. 2003). Thus, “not every lapse in prison medical care will rise to the level of a constitutional

violation.” Id.; see also Salahuddin, 467 F.3d at 280 (“[R]ecklessness entails more than mere

negligence, the risk of harm must be substantial and the official’s actions more than merely

negligent.”). In addition, “prison officials who actually knew of a substantial risk to inmate

health or safety may be found free from liability if they responded reasonably to the risk, even if

the harm ultimately was not averted.” Farmer, 511 U.S. at 844.

       The plaintiff relies on the Court’s determination in the Initial Review Order that he had

plausibly alleged that the defendant Furey was aware of his worsening symptoms and did

nothing to facilitate receipt of the CPAP machine. On initial review, however, the complaint is

construed in the light most favorable to the plaintiff. In reviewing the Complaint, the Court

inferred that the CPAP machine had been ordered immediately following the August 2018 sleep

study. The undisputed evidence in the summary judgment record, however, shows that this

inference was not warranted.


                                                 7
            Case 3:19-cv-00435-MPS Document 29 Filed 06/04/20 Page 8 of 9



       The plaintiff attached to his Complaint a medical note from Dr. Wright stating that the

results of the sleep study indicated that the plaintiff would benefit from a CPAP machine. There

is no indication that a CPAP machine was ordered by the persons conducting the study and Dr.

Wright did not include an order for a CPAP machine in his note. Instead, he includes a notation

“UR submitted.” ECF No. 1 at 15. This suggests that any order for a CPAP machine would

have to be approved by the Utilization Review Committee. Plaintiff provides no evidence

indicating that a CPAP machine was approved or ordered prior to February 25, 2019, the date he

attended a consultative examination with a pulmonologist, at which time the pulmonologist

ordered a CPAP machine. ECF No. 24.

       The plaintiff also attached to his Complaint a November 30, 2018 Inmate Request

addressed to the Health Services Administrator. ECF No. 1 at 12. The plaintiff states that he

submitted his previous requests to the medical staff, not the defendant, complaining that he had

not received the CPAP machine. The defendant responded to the request, stating that he would

have the plaintiff seen by the nurse in charge. Id. At this time, the CPAP machine had not yet

been ordered and the defendant had no authority to order it. Thus, the record evidence shows

that the defendant took some action in response to the request directed to him.

       The plaintiff alleges, and the defendant denies, that the defendant commented, “You’re in

jail, what do you expect,” when the plaintiff questioned the delay in receipt of the CPAP

machine. The plaintiff does not indicate when the purported conversation occurred, but I will

assume for purposes of this ruling that it was made at a relevant time. Even given that

assumption, there is no evidence of any failure by the defendant to take some action he had

authority to take that caused a delay in the plaintiff’s obtaining the CPAP machine. As noted,


                                                8
             Case 3:19-cv-00435-MPS Document 29 Filed 06/04/20 Page 9 of 9



the record evidence shows that the CPAP machine was not ordered until one month before the

plaintiff filed this action.

         The defendant could not order the machine and, in response to the plaintiff’s Inmate

Request, said he would be seen by the nurse in charge. The plaintiff has presented no evidence

showing that the defendant interfered with or denied access to prescribed treatment and, thus, has

not presented evidence establishing the defendant’s personal involvement in any constitutional

wrong or, to put it another way, establishing that the defendant failed to take some reasonable

step he was in a position to take to abate the risk of harm to the defendant. Harrison, 219 F.3d at

137. The plaintiff fails to present evidence demonstrating a genuine issue of material fact on the

merits of his claim. 3

IV.     Conclusion

        The defendant’s motion for summary judgment [ECF No. 23] is GRANTED. The Clerk

is directed to enter judgment in favor of the defendant and close this case.

        SO ORDERED this 4th day of June 2020 at Hartford, Connecticut.


                                                                     /s/
                                                      Michael P. Shea
                                                      United States District Judge




        3
         Plaintiff’s request for an injunction ordering the defendant to provide him with a C-Pap
machine, ECF No. 16 at 5, is denied because it is moot. As noted, the plaintiff has received the
machine. Further, the plaintiff’s conclusory statement in his objection that he never received
instruction in the use of the machine is refuted by evidence in the record in which he admitted
that he was “given the obvious basic of how to use it” and further instruction, in response to his
inmate request, on how to request supplies for the machine. (ECF No. 23-6 at 2.)
                                                   9
